NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DGR ASSOCIATES, INC.,
Plaintiff-Appellee,
V.
UNITED STATES,
Defendan,t-Appellant,
AND
GENERAL TRADES & SERVICES, INC.,
Defen,dant. ~
2011-5080
Appea1 from the United States Court of Federa1
C1ai1ns in case no. 10-CV-396, Judge Tho1naS C. Whee1er.
ON MOTION
0 R D E R
The United States moves for a 40-day extension of
time, until September 25, 2()11, to file its initial brief
Upon consideration thereof
IT ls ORDERED THAT:

DGR ASSOCIATES V. US 2
The motion is granted N0 further extensions.
FOR THE COURT
AUG 1 1  /s/' Jan Horbaly
CC.
S
Date 3 an H0rba1y
Clerk
Darcy Victoria Hennessy, Esq.
FlL D
Steven M. Mager, Esq. g_3_ cguRT 0F§PPEN_S ma
TH FEDERAf_ C|RCU|T
AUG 1 1 2011
.|AN l'l0RBALY
CLERK